10

11

12

14

15

16

IZ

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
FRANK PECK, Case No.: 2:18-cv-00237-APG-VCF
Plaintiff, ORDER AFFIRMING MAGISTRATE
JUDGE’S ORDERS

Vv.
[ECF Nos. 61, 63, 66]

STATE OF NEVADA ex rel NEVADA
DEPARTMENT OF CORRECTIONS, et al.,

 

Defendants.

Magistrate Judge Ferenbach entered two Orders denying plaintiff Frank Peck’s motion
under the Americans with Disabilities Act. ECF Nos. 61, 63. Mr. Peck objected to the orders.
ECF No. 66. The defendants responded to Mr. Peck’s objection. ECF No. 71.!

I have reviewed Judge Ferenbach’s Orders and the related papers. I find that Judge
Ferenbach’s Orders are not “clearly erroneous or contrary to law.” Local Rule IB 3-1(a).
Therefore, Magistrate Judge Ferenbach’s Orders (ECF Nos. 61, 63) are affirmed in their entirety,
and Mr. Peck’s Objection (ECF No. 66) is overruled.

DATED this 22nd day of May, 2019.

Lt

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

' Mr. Peck also filed a reply in support of his objection. ECF No. 80. Such replies are allowed
only with leave of court. See Local Rule IB 3-1(a). I did not grant Mr. Peck leave to file a reply.
Nevertheless, I have reviewed Mr. Peck’s reply and it does not change my decision.

 
